Opinion by
Judge Kramer,
This is an/appeal by Edward Walto from a decision of the Unemployment Compensation Board of Review which denied him benefits. The issue in this case is whether the conduct which caused Walto to be dismissed from his job constituted willful misconduct. We hold that it did and affirm.
Walto was employed as a doorman by Society Hill Towers, Inc. in Philadelphia, Pennsylvania. On March 22, 1974 Walto was discharged for various derelictions of duty, including (a) appearing for work with alcohol on his breath, (b) refusing to promptly admit tenants through the door which was in his charge, and (e) conducting himself toward a female tenant in an improper manner. The Board held that Walto’s conduct constituted willful misconduct and rendered him ineligible for benefits under Section 402(e) of the Unemployment Compensation Law.1
Walto’s sole argument in his appeal to this Court is that the Board erred by concluding that his conduct constituted willful misconduct. This argument has no merit. Walto’s conduct evidenced both a wanton and willful disregard for his employer’s interests, and a flagrant disregard of the standard of behavior which his employer *547could rightfully expect of him. The conduct falls squarely within the definition of willful misconduct.2 The Board did not err by concluding that Walto’s conduct constituted willful misconduct and rendered him ineligible for benefits.
We therefore
Order
And Now this 7th day of November, 1975, the order of the Unemployment Compensation Board of Review, dated February 4, 1975, denying benefits to Edward Walto, is hereby affirmed.

. Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802 (e). •


. Kentucky Fried Chicken of Altoona, Inc. v. Unemployment Compensation Board of Review, 10 Pa. Commonwealth Ct. 90, 309 A.2d 165 (1973).